Citation Nr: 1440960	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  10-14 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for a left psoas abscess, to include as due to herbicide exposure.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel






INTRODUCTION

The Veteran had active service from  January 1969 to August 1971.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, which denied service connection for a left psoas abscess due to herbicides.

While the Veteran also filed a claim for the Foreign Medical Program, he never completed a VA Form 9 substantive appeal for that issue, thus it is not before the Board. 

In order to ensure a complete review of the evidence, the Board has reviewed both the paper claims file and records contained in the Veteran's Virtual VA electronic file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran essentially contends that he had a left psoas abscess due to exposure to Agent Orange in Vietnam.

First, the duty to assist requires that VA make all necessary efforts to obtain all updated and relevant records in the possession of a Federal agency.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  This includes records of the Social Security Administration (SSA), when deemed relevant to the issues on appeal.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

In August 2002, during a Board hearing unrelated to the claim currently on appeal, the Veteran indicated that he had applied for Social Security and been denied twice, and was awaiting current results from his latest claim.  Here, these references to Social Security as a source of income does not clearly identify whether the Veteran is currently in receipt of such benefits, let alone any particular records associated with such benefit.  Moreover, the Board cannot conclude, based upon these references, that there are any relevant, outstanding records in the custody of SSA.  But on the other hand, "[i]n the context of the duty to assist in obtaining records, the relevance of the documents cannot be known with certainty before they are obtained."  Hyatt v. Nicholson, 21 Vet. App. 390, 394 (2007). 

If the Veteran has received disability compensation benefits from SSA for the same disability for which he seeks compensation from VA, records in the custody of SSA pertaining to that claim would be beneficial to the Board in adjudicating this claim.  Thus, based on the circumstances of this particular case, the Board concludes the AOJ should attempt to obtain additional information from the Veteran about any disability compensation awards from SSA, and, should any additional information come to light, attempt to locate such records from SSA.  

Next, the Veteran also filed a claim for the Foreign Medical Program, which is not currently before the Board, but may involve medical treatment records involving the Veteran's claimed psoas, including treatment records from China and their translations.  In correspondence, the Health Administration Center (HAC) indicated that it had received medical records regarding medical treatment that the Veteran received in China for his claimed psoas.  The AOJ must make additional attempts to obtain the Veteran's full record, including any outstanding documentation that may be in possession of the HAC.  If determining after making the appropriate inquiries that some records are not available, the AOJ must advise the Veteran of the status of his records, issue a formal finding of unavailability, and advise him pursuant to 38 C.F.R. § 3.159(e) that alternative forms of evidence could be developed to substantiate his claims.  Dixon v. Derwinski, 3 Vet. App. 261, 263-264 (1992).  

Last, under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  

The Veteran has demonstrated evidence of a disability, and he has had exposure to Agent Orange conceded because he served in Vietnam.  Even though the Veteran cannot be granted service connection on a presumptive basis, because psoas is not one of the diseases listed under 38 C.F.R. § 3.309, he can still be granted direct service connection if his psoas is more likely than not related to his Agent Orange exposure, or any other incident or injury in service.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  As such, the Veteran should be afforded a VA examination for his psoas, addressing Agent Orange exposure and the theory of entitlement based on direct service connection.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and ask him to clarify whether he has applied for, or is in receipt of, Social Security Administration (SSA) disability benefits, and if so, whether they are for the disability for which he now seeks service connection.  If the disability benefits are pertinent to the claim on appeal, attempt to obtain the records associated with any SSA decision.  All efforts to do so must be documented, and any negative replies recorded.

2.  Attempt to locate the any outstanding records from the Health Administration Center (HAC), specifically to include treatment in China.  If no additional records can be located, make a formal finding as to their unavailability and, as required by 38 C.F.R. § 3.159(e), inform the Veteran of the status of the records.  
3.  Schedule the Veteran for an examination to determine the nature and etiology of his psoas abscess.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must reflect that the claims file was reviewed in conjunction with the examination.

Specifically, the examiner must determine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's psoas abscess began in or is etiologically related to any incident of the Veteran's military service, including conceded Agent Orange exposure.

All findings must be reported in detail and all indicated testing must be accomplished.  The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claims.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



